 



EXHIBIT 10.32
Novell  
  November 7, 2005       Personal and Confidential       Dr. Jeffrey M. Jaffe
2 Crabapple Court
Monsey, New York 10952       Dear Jeff,       On behalf of Novell, Inc.
(“Novell”), I am pleased to offer you the position of Executive Vice President
of Worldwide Product Business Units and Technology. In this position, you will
be reporting directly to Ron Hovsepian, President and Chief Operating Officer of
Novell, and your responsibilities will be those commonly associated with the
position of Executive Vice President of Worldwide Product Business Units and
Technology. Your expected start date with Novell will be mutually agreed to
between you and Ron Hovsepian, but in no event will it be later than
December 12, 2005. This appointment is subject to approval by Novell’s Board of
Directors pursuant to Novell’s Statement on Corporate Governance.       Your
base salary will be no less then $18,750 per bi-monthly pay period (less
applicable tax withholding), which is $450,000 annualized (less applicable tax
withholding). In addition to your base salary, starting on your employment
commencement date, you will be eligible to participate in Novell’s discretionary
Annual Bonus Program. Your bonus will be based on the attainment of certain
performance goals, which may be determined based on your individual performance,
the performance of your group and/or Novell’s performance. These goals will be
established by Novell, and your annualized target bonus will represent a
percentage of your annual base salary. If all of the performance goals
designated for you are met at target your bonus will be 100% of your base
salary. During the first year of your participation in Novell’s discretionary
Annual Bonus Program your bonus will not be less than 50% of your base salary.  
    You will also receive a one-time sign-on bonus equal to $300,000 (less
applicable tax withholding). This sign-on bonus will be paid to you in a lump
sum cash payment on the next reasonable pay period that follows commencement of
your employment with Novell. Additionally, in the event that you are not
terminated for cause or you do not resign from your position with Novell within
the first year of your employment commencement date, you will receive a lump sum
cash payment equal to $600,000 (less applicable tax withholding.) This amount
will be paid to you on the next reasonable pay period that follows the first
anniversary of your employment commencement date.       Subject to the approval
of Novell’s Compensation Committee, after commencement of your employment with
Novell, you will be granted a non-qualified stock option to purchase 100,000
shares of Novell common stock under one of Novell’s equity compensation plans.
This option will vest 25% per annum as long as you are employed by Novell on the
applicable vesting date. In

 



--------------------------------------------------------------------------------



 



Mr. Jeff Jaffe
November 7, 2005
Page 2
addition, subject to the approval of Novell’s Compensation Committee, after
commencement of your employment with Novell, you will be granted a non-qualified
stock option to purchase an additional 200,000 shares of Novell common stock
under one of Novell’s stock option plans. This option will vest based on the
attainment of performance goals. Specifically, 100,000 of the shares subject to
the option will vest over a four (4) year period if Novell achieves certain
operating revenue targets over such period, with (i) 25% of the shares vesting
if operating revenue for the fiscal year is at least 105%, but less than 110%,
of the budgeted revenue for the fiscal year, and (ii) 50% of the shares vesting
if operating revenue for the fiscal year is at least 110% of the budgeted
revenue for the fiscal. The other 100,000 shares subject to the option will vest
over a four (4) year period if Novell achieves certain operating profit targets
over such period, with (i) 25% of the shares vesting if operating profit for the
fiscal year is at least 110%, but less than 115%, of the budgeted profit for the
fiscal year, and (ii) 50% of the shares vesting if operating profit for the
fiscal year is at least 115% of the budgeted profit for the fiscal. The budgeted
revenue and profit targets for a fiscal year will be specified in your stock
option agreement at the time of grant. The other terms and conditions of these
stock option grants will be as set forth in Novell’s standard stock option
agreement, which will be provided to you after your stock option grants are
approved by the Compensation Committee.
In addition, subject to the approval of Novell’s Compensation Committee, after
commencement of your employment with Novell, you will be granted 100,000 shares
of restricted stock, at a purchase price of $0.10 per share, under one of
Novell’s equity compensation plans. The shares of restricted stock will vest 1/3
per annum as long as you are employed by Novell on the applicable vesting date.
In addition to your initial stock option and restricted stock grants, you will
be eligible to participate in Novell’s discretionary Executive Long Term
Incentive Equity Plan, which will provide you with the opportunity to receive
annual stock option grants to purchase Novell common stock, subject to the
approval of Novell’s Compensation Committee. If your employment with Novell
commences prior to December 1, 2005, you will be eligible to participate in
Novell’s discretionary Executive Long Term Incentive Equity Plan for option
grants awarded in December of 2005, subject to the approval of Novell’s
Compensation Committee.
As an Executive Vice President of Novell, a condition of your continued
employment will be your participation in the Novell Stock Ownership Program.
This program requires Novell’s leaders to obtain a minimum personal ownership
level in Novell stock over a five-year period. For Executive Vice Presidents,
such minimum ownership is equal to two times your base salary as of the
effective date of your participation in the Program. For further details
concerning the Program, please contact me.
If you accept this offer of employment, in lieu of your participation in
Novell’s standard relocation program for your move to Boston, Massachusetts, you
will receive a lump sum after-tax cash payment equal to $75,000 that will be
paid to you on the next reasonable payroll period that occurs after your first
day of employment with Novell; however, if, at any time within the one (1) year
period after your employment commencement date, Novell terminates your
employment

 



--------------------------------------------------------------------------------



 



Mr. Jeff Jaffe
November 7, 2005
Page 3
for cause or you resign from your position with Novell for any reason, you will
be required to immediately repay to Novell the entire before-tax cash value of
this payment.
Lastly, in addition to the foregoing benefits, Novell offers an outstanding
benefits package, which we view as an important part of our compensation
program. The full range of benefits include: a 401(k) plan, life, medical,
dental and disability insurance coverage, and four weeks of vacation per year.
Further, in order to reimburse you for a portion of the costs of your personal
annual financial planning, you will receive an annual lump sum cash payment of
$20,000 (less applicable tax withholding), which will be paid to you on the next
reasonable pay period that follows April 1 of each calendar year. This cash
payment is expressly conditioned on you being employed by Novell on April 1 of
each calendar year for which the payment will be made.
As you know, the position of Executive Vice President of Worldwide Product
Business Units and Technology will require you to have a U.S. government “top
secret” clearance. Please let me know if there is anything we can do to assist
you in transferring your existing clearance from the U.S. government.
While your employment with Novell is for no particular duration and is at-will,
meaning that Novell or you may terminate the employment relationship at any
time, with or without cause and with or without prior notice, you will be
entitled to receive certain severance benefits if you execute the severance
agreement that is attached to this offer letter as Exhibit A (the “Severance
Agreement”), experience a termination that is covered by the Severance Agreement
and comply with the terms and conditions of the Severance Agreement. Among the
requirements of the Severance Agreement is that you comply with its
confidentiality, non-competition and non-solicitation obligations and
limitations. This offer is expressly contingent on your execution of the
attached Severance Agreement.
Lastly, this offer is expressly contingent on your agreement to the terms, and
execution, of the attached Intellectual Property Agreement (the “Intellectual
Property Agreement”), a copy of which is attached as Exhibit B, as well as
agreeing to be bound by the terms and conditions of Novell’s Code of Business
Ethics and such other agreements required for employees of Novell.
          *           *           *           *           *          
Federal employment law requires that you provide verification of your
eligibility to work in the United States before you start employment. As a
result, this offer is contingent on you providing the necessary verification.
Please review the I-9 instructions and bring the appropriate identification
necessary to complete the form on your first day of employment.
The above terms of this offer letter set forth the entire terms and conditions
of your offer of employment with Novell and supersede all prior or
contemporaneous agreements, representations or understandings, written or oral,
by or between Novell and you concerning the terms and conditions of your
employment. This offer letter may only be modified by a written agreement signed
by you and Novell’s Senior Vice President, People.

 



--------------------------------------------------------------------------------



 



Mr. Jeff Jaffe
November 7, 2005
Page 4
This offer will remain valid through November 16, 2005. Please signify
acceptance of this offer by signing the “Acceptance and Acknowledgment” at the
end of this offer letter. In addition, please signify your acceptance to the
terms and conditions of the Severance Agreement by signing the Severance
Agreement attached as Exhibit A and the Intellectual Property Agreement by
signing the Intellectual Property Agreement attached as Exhibit B. Return the
signed copy of this document, along with the Severance Agreement and
Intellectual Property Agreement, to Novell Human Resources c/o Alan Friedman (at
404 Wyman St., Suite 500, Waltham, MA 02451) in the enclosed pre-addressed
envelope, and retain any copies for your files.
We look forward to your joining Novell and we are eager to see the results of
your contributions to Novell as you offer your considerable talents and
abilities — and hope that we in turn enrich your career and contribute to the
fulfillment of your professional goals. If you have questions or wish to discuss
this offer, please contact me.
Sincerely,
/s/ Alan J. Friedman
Alan J. Friedman
Senior Vice President, People

 